Name: 87/6/EEC: Commission Decision of 10 December 1986 approving a second addendum to the programme relating to the marketing and processing of horticultural products in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  economic policy
 Date Published: 1987-01-08

 Avis juridique important|31987D000687/6/EEC: Commission Decision of 10 December 1986 approving a second addendum to the programme relating to the marketing and processing of horticultural products in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 006 , 08/01/1987 P. 0031 - 0031*****COMMISSION DECISION of 10 December 1986 approving a second addentum to the programme relating to the marketing and processing of horticultural products in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (87/6/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 20 May 1986 the Irish Government forwarded a second addendum to the programme approved by Commission Decision 82/238/EEC (3) and to the first addendum approved by Commission Decision 83/601/EEC (4) relating to the marketing and processing of horticultal products in Ireland; Whereas the purpose of this addendum is to permit the further pursuit of the objectives defined in the original programme, including: - the establishment of larger marketing units with cool storage facilities, - the expansion and modernization of processing plants, - the improvement of market intelligence, in order to adapt supply more closely to demand, and thus improve the situation in the horticultural sector, enhance the market value of the products and improve producers' incomes; Whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the details provided in the addendum concerning harvesting equipment are insufficient to satisfy the conditions laid down in Articles 5 (2) and 6 (1) (f) of Regulation (EEC) No 355/77 as amended, such equipment is therefore ineligible to receive financial assistance; Whereas the second addendum contains sufficient information, as required by Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the horticultural sector in Ireland; whereas the estimated time required for execution of the addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The second addendum to the programme relating to the marketing and processing of horticultural products, forwarded by the Irish Government on 20 May 1986 pursuant to Regulation (EEC) No 355/77 is hereby approved subject to the reservation set out in the recitals above. Article 2 This Decision is addressed to Ireland. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1985, p. 4. (3) OJ No L 106, 21. 4. 1982, p. 26. (4) OJ No L 347, 9. 12. 1983, p. 55.